Citation Nr: 0633724	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1975 and from December 1990 to September 1991, with 
additional periods of active duty for training and unverified 
periods of inactive duty for training in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO granted service connection for a 
depressive disorder and assigned an initial 10 percent rating 
effective from March 14, 2000.  The veteran disagreed with 
the initial 10 percent rating assigned for the service-
connected depressive disorder.

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in July 2005.  A 
transcript of his testimony has been associated with the 
claims file.

The case was remanded to the RO, via the Appeals Management 
Center (AMC) by the Board in December 2005 for additional 
development and adjudicative action.  After completion of the 
requested development, the AMC issued a rating decision in 
May 2006 which increased the initial rating for the service-
connected depressive disorder to 50 percent, effective from 
March 14, 2000.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected depressive disorder has 
been shown, since the effective date of service connection, 
to be manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial speech, impaired judgment, 
disturbances of motivation and mood with difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Findings of suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic attacks, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene 
with the inability to establish and maintain effective work 
and social relationships have never been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent, for the veteran's service-connected 
depressive disorder have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic 
Code 9434 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

The RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  The veteran was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) and June 2006 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the December 
2003 SOC and June 2006 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is being denied, no disability rating or effective 
date will be subsequently assigned, so there can be no 
possibility of any prejudice to the veteran.  Moreover, the 
June 2006 SSOC explicitly provided adequate notice in this 
regard.  



II.  Increased Ratings

The veteran seeks a higher rating for the service-connected 
major depressive disorder.  As noted above, the initial 10 
percent rating for the service-connected depressive disorder 
was increased to 50 percent during the pendency of this 
appeal.  Thus, the only matter for consideration is whether a 
rating in excess of 50 percent is warranted at any time 
during the appeal period.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran's service-connected depressive disorder is rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, which is 
rated pursuant to the General Formula for Mental Disorders.  
Under the General Formula, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9434, 38 C.F.R. § 4.130 (2006), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is applicable under the General 
Formula where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In considering the evidence of record, as noted hereinbelow, 
the Board finds that the level of disability referable to the 
service-connected PTSD is shown to satisfy the criteria for 
the assignment of a 50 percent rating, but not more, since 
the date of the claim of service connection.  Specifically, 
the veteran has consistently reported symptoms such as 
isolation continuous depression, irritability, marked 
diminished interest in significant activities, difficulty 
with maintaining effective social relationships, and chronic 
sleep impairment.  These symptoms were noted in the mental 
health outpatient treatment records from 2000 to the present, 
as well as during his VA examination in June 2002 and January 
2006.  These records and examination reports also 
consistently note that the veteran exhibited a flattened 
affect and a depressed mood.  

The VA examinations of June 2002 and January 2006, as well as 
the outpatient treatment records since 2000, also establish 
that the veteran has been married for over ten years, and he 
is able to effectively maintain gainful employment, although 
he has always had difficulty with his relationships.  

On examination in June 2002, the examiner concluded that the 
veteran's depressive disorder was mild, and noted a Global 
Assessment of Functioning (GAF) of 78.  The examiner noted 
that the veteran's social adaptability and interactions with 
others was mildly to, at times, definitely impaired due to 
his problems with depression, irritability, and desire to 
isolate.  

On examination in January 2006, the veteran reported that he 
had worked with the same company for the past 16 years.  The 
veteran was married to the same woman for the past 12 years, 
although he advised that he had conflicting relationships 
with his wife and children.  Mental status examination 
revealed a depressed mood, with affect that was mood 
congruent.  The examiner noted that the veteran's thought 
process was circumstantial at best, and it was difficult at 
times to get the veteran to respond to questions posed.  The 
veteran reported a history of being physically aggressive, 
but stated that the last time was one year earlier.  His 
memory was moderately impaired for immediate information, it 
was more intact for recent and remote events.  The veteran 
demonstrated concentration problems and was not able to 
interpret a proverb.  His intelligence was estimated as 
average and the veteran had partial insight into his current 
condition.  The impression was post-traumatic stress disorder 
(PTSD) and major depressive disorder.  GAF was listed as 52.  
The examiner concluded that the veteran appeared to exhibit 
considerable symptoms associated with his PTSD and 
depression.  The veteran denied that his symptoms impacted 
his activities of daily living such as feeding and bathing; 
however, the examiner noted considerable social impairment.  
In terms of the veteran's ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner, considerable impairment was noted.  Overall, the 
examiner estimated the level of impairment to be in the 
considerable range.  

It should be noted, however, that although the veteran 
reported an incidence of suicidal thought in the past, there 
was never any suicidal intent or plan, and homicidal ideation 
was never reported.  Similarly, hallucinations were denied 
and there was no evidence of delusions.  Moreover, there was 
no evidence of obsessional rituals, spatial disorientation or 
neglect of personal appearance.

Importantly, the Board notes that the veteran has been 
married to the same woman for over 12 years and currently 
holds a job.  While the evidence shows that the veteran has 
definite difficulty in establishing and maintaining effective 
social relationships, he clearly does not exhibit a complete 
inability to establish and maintain such relationships as is 
evidenced by his lengthy marriage and employment history.  

While the record may reflect increased symptoms of moderate, 
or considerable, severity, they do not warrant an evaluation 
higher than 50 percent for the veteran's depressive disorder 
under the applicable rating criteria.  The Board nonetheless 
finds, that when all of the evidence is taken as a whole, the 
veteran's disability picture more nearly approximates that 
consistent with a 50 percent evaluation from the effective 
date of the grant of service connection.  In this regard, a 
higher 70 percent evaluation is not warranted for the reasons 
set forth hereinabove.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted hereinabove, the veteran 
has demonstrated a level of impairment that warrants a 50 
percent evaluation for the service-connected depressive 
disorder since the effective date of the grant of service 
connection.  


ORDER

An initial rating in excess of 50 percent for the service-
connected depressive disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


